


110 HR 7097 IH: Biogas Production Incentive Act of

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7097
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Higgins (for
			 himself, Mr. Emanuel, and
			 Mr. Nunes) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To promote biogas production, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Biogas Production Incentive Act of
			 2008.
		2.Credit for
			 production of Biogas from certain renewable feedstock
			(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 45P the
			 following new section:
				
					45Q.Biogas produced
				from certain renewable feedstock
						(a)Amount of
				creditFor purposes of section 38, the qualified biogas
				production credit for any taxable year is an amount equal to the product
				of—
							(1)$4.27, and
							(2)each million
				British thermal units (mmBtu) of biogas—
								(A)produced by the
				taxpayer—
									(i)from qualified
				energy feedstock, and
									(ii)at a qualified
				facility during the 7-year period beginning on the date the facility was
				originally placed in service, and
									(B)(i)sold by the taxpayer to
				an unrelated person during the taxable year, or
									(ii)used by the taxpayer as a fuel
				during the taxable year.
									(b)DefinitionsFor purposes of this section—
							(1)BiogasThe
				term biogas means a gas which—
								(A)is derived by
				processing a qualified energy feedstock, and
								(B)contains—
									(i)at
				least 60 percent methane, and
									(ii)carbon dioxide
				and trace gases.
									(2)Qualified energy
				feedstock
								(A)In
				generalThe term qualified energy feedstock
				means—
									(i)manure of
				livestock (including any litter, wood shavings, straw, rice hulls, bedding
				material, and other materials incidentally collected with the manure),
									(ii)any nonhazardous,
				organic agricultural or food industry byproduct or waste material (cellulosic
				or otherwise) derived from—
										(I)renewable
				biomass,
										(II)harvesting
				residue,
										(III)any waste or
				byproduct from fermentation processes, ethanol production, biodiesel
				production, slaughter of livestock, food production, food processing, or food
				service, or
										(IV)other organic
				wastes, byproducts, or sources,
										(iii)solid wood waste
				materials, including waste pallets, crates, dunnage, manufacturing and
				construction wood wastes, and tree trimmings,
									(iv)agricultural or
				forestry crops, or
									(v)landfill waste,
				sewage waste treatment materials, or other decaying organic materials.
									(B)Renewable
				biomassThe term
				renewable biomass means materials from pre-commercial thinning
				or invasive species from National Forest System land and public lands (as
				defined in section 103 of the Federal Land Policy and Management Act of 1976
				(43 U.S.C. 1702)) that—
									(i)are byproducts of preventive treatments
				that are removed—
										(I)to reduce or contain disease or insect
				infestation, or
										(II)to restore ecosystem health,
										(ii)would not otherwise be used for
				higher-value products, and
									(iii)are harvested in
				accordance with applicable law and land management plans and the requirements
				for—
										(I)old-growth maintenance, restoration, and
				management direction of paragraphs (2), (3), and (4) of subsection (e) of
				section 102 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6512),
				and
										(II)large tree
				retention of subsection (f) of that section, or
										(iv)any organic matter that is available on a
				renewable or recurring basis from non-Federal land or land belonging to an
				Indian or Indian tribe that is held in trust by the United States or subject to
				a restriction against alienation imposed by the United States,
				including—
										(I)renewable plant
				material (such as feed grains, other agricultural commodities, other plants and
				trees, and algae), and
										(II)waste material
				(such as crop residue, other vegetative waste material (including wood waste
				and wood residues), animal waste and byproducts (including fats, oils, greases,
				and manure), food waste, and yard waste).
										(C)LivestockThe
				term livestock includes poultry, cattle, sheep, swine, goats,
				horses, mules, and other equines.
								(3)Qualified
				facilityThe term qualified facility means a
				facility that—
								(A)uses anaerobic
				digesters or other biological, chemical, or thermal processes to convert
				qualified energy feedstock into biogas,
								(B)is owned by the
				taxpayer,
								(C)is located in the
				United States,
								(D)is originally
				placed in service after the date of the enactment of this section and before
				January 1, 2018, and
								(E)the biogas output
				of which is—
									(i)marketed through interconnection with a gas
				distribution or transmission pipeline,
									(ii)marketed as a
				gaseous or liquid fuel such as hydrogen or natural gas and then used as a fuel,
				or
									(iii)reasonably
				expected to be used in a quantity sufficient to offset the consumption of at
				least 5,000 mmBtu annually of commercially-marketed fuel derived from coal,
				crude oil, natural gas, propane, or other fossil fuel.
									(c)Special
				RulesFor purposes of this section—
							(1)Increased credit
				for qualified cellulosic energy feedstock
								(A)In
				generalIn the case of biogas
				is produced from qualified cellulosic energy feedstock, subsection (a) shall be
				applied by substituting the dollar amount in effect for the taxable year under
				subsection (a)(1) with an amount equal to 125 percent of such dollar
				amount.
								(B)Qualified
				cellulosic energy feedstockFor purposes of subparagraph (A), the term
				qualified cellulosic energy feedstock means an qualified energy
				feedstock that is composed of any lignocellulosic or hemicellulosic
				matter.
								(2)Production
				attributable to the taxpayerIn the case of a facility in which
				more than 1 person has an ownership interest, except to the extent provided in
				regulations prescribed by the Secretary, production from the qualified facility
				shall be allocated among such persons in proportion to their respective
				ownership interests in the gross sales from such qualified facility.
							(3)Related
				personsPersons shall be treated as related to each other if such
				persons would be treated as a single employer under the regulations prescribed
				under section 52(b). In the case of a corporation which is a member of an
				affiliated group of corporations filing a consolidated return, such corporation
				shall be treated as selling biogas to an unrelated person if such biogas is
				sold to such a person by another member of such group.
							(4)Pass-thru in the
				case of estates and trustsUnder regulations prescribed by the
				Secretary, rules similar to the rules of subsection (d) of section 52 shall
				apply.
							(5)Coordination
				with credit from producing fuel from a nonconventional sourceThe
				amount of biogas produced and sold or used by the taxpayer during any taxable
				year which is taken into account under this section shall be reduced by the
				amount of biogas produced and sold by the taxpayer in such taxable year which
				is taken into account under section 45K.
							(6)Coordination
				with credit from producing electricity from renewable
				resourcesThe amount of biogas produced and sold or used by the
				taxpayer during any taxable year which is taken into account under this section
				shall be reduced by the amount of biogas produced and sold by the taxpayer in
				such taxable year which is taken into account under section 45.
							(7)Credit
				eligibility in the case of government-owned facilitiesIn the
				case of any facility producing biogas and that is owned by a governmental unit,
				subparagraph (B) of subsection (b)(3) shall be applied by substituting
				is leased or operated by the taxpayer for is owned by the
				taxpayer.
							(d)Transferability
				of Credit
							(1)In
				generalA taxpayer may transfer the credit under this section
				through an assignment to any person. Such transfer may be revoked only with the
				consent of the Secretary.
							(2)RegulationsThe
				Secretary shall prescribe such regulations as necessary to ensure that any
				credit transferred under paragraph (1) is claimed once and not reassigned by
				such other person.
							(e)Adjustment Based
				on Inflation
							(1)In
				generalThe dollar amount under subsection (a)(1) shall be
				adjusted by multiplying such amount by the inflation adjustment factor for the
				calendar year in which the sale occurs. If any amount as increased under the
				preceding sentence is not a multiple of 1 cent, such amount shall be rounded to
				the nearest multiple of 1 cent.
							(2)Computation of
				inflation adjustment factor
								(A)In
				generalThe Secretary shall, not later than April 1 of each
				calendar year, determine and publish in the Federal Register the inflation
				adjustment factor in accordance with this paragraph.
								(B)Inflation
				adjustment factorThe term inflation adjustment
				factor means, with respect to a calendar year, a fraction the numerator
				of which is the GDP implicit price deflator for the preceding calendar year and
				the denominator of which is the GDP implicit price deflator for calendar year
				2007. The term GDP implicit price deflator means the most recent
				revision of the implicit price deflator for the gross domestic product as
				computed and published by the Department of Commerce before March 15 of the
				calendar
				year.
								.
			(b)Credit Treated
			 as Business CreditSection 38(b) of the Internal Revenue Code of
			 1986 is amended by striking plus at the end of paragraph (32),
			 by striking the period at the end of paragraph (33) and inserting ,
			 plus, and by adding at the end the following new paragraph:
				
					(34)the qualified
				biogas production credit under section
				45Q(a).
					.
			(c)Credit Allowed
			 Against AMTSection 38(c)(4)(B) of the Internal Revenue Code of
			 1986 is amended by striking and at the end of clause (iii), by
			 striking the period at the end of clause (iv) and inserting ,
			 and, and by adding at the end the following new clause:
				
					(v)the credit
				determined under section
				45Q.
					.
			(d)Clerical
			 AmendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
				
					
						Sec. 45Q. Biogas produced from certain
				renewable
				feedstock.
					
					.
			(e)Effective
			 DateThe amendments made by this section shall apply to biogas
			 produced and sold (or used) in taxable years beginning after the date of the
			 enactment of this Act.
			
